Appeal from order, Supreme Court, New York County (William Davis, J.), entered April 15, 1991, inter alia, granting defendants’ motion for summary judgment, deemed an appeal from an order and judgment (one paper) of said court and Justice, entered June 11, 1991, inter alia, dismissing the complaint, and said order and judgment unanimously affirmed, without costs.
The IAS Court properly dismissed plaintiffs’ complaint due to their failure to comply with the notice requirement contained in their policy of insurance which provided coverage against claims for breach of fiduciary duty with respect to certain funds governed by ERISA. A reading of the entire contract makes clear that written notice of facts or circumstances which may give rise subsequently to a claim of breach of fiduciary duty of which the insured becomes aware during the policy or discovery period had to be given prior to the expiration date of the discovery period, i.e., August 23, 1988 in order for plaintiffs to be indemnified under the policy. The record conclusively establishes that no such notice was ever provided. The trustees’ notice to the defendant insurer was not furnished until January 19, 1989, some five months later, *348when it was advised of the commencement of a lawsuit against plaintiffs. Consequently, defendant insurer was not liable under the policy.
We have considered the remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kupferman and Rubin, JJ.